TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-07-00606-CR


Anthony Perez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT

NO. D-1-DC-07-904041, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record was due on February 7, 2008.  The record has not been received,
and the reporter did not respond to an overdue notice.
The court reporter for the 390th District Court, Cathy Mata, is ordered to file the
reporter's record no later than June 6, 2008.  See Tex. R. App. P. 37.3(a)(2).
It is ordered April 1, 2008.

Before Chief Justice Law, Justices Pemberton and Waldrop
Do Not Publish